t c memo united_states tax_court raymond wright petitioner v commissioner of internal revenue respondent docket no 6240-o1l filed date p failed to file returns for and p received a notice_of_deficiency for and p petitioned the court the court ruled for r and p appealed the court_of_appeals affirmed our decision r sent a notice_of_intent_to_levy and notice of your right to a hearing to p for and p requested a sec_6330 i r c hearing r held a sec_6330 i r c hearing with p r determined that r could proceed with the proposed levy action held p raised the issue of interest abatement at the sec_6330 i r c hearing therefore we have jurisdiction over this issue 115_tc_329 held further p is not entitled to interest abatement for amounts greater than those abated or conceded by r because p failed to file returns for and and failed to pay in full the amount of tax he owed for those years held further r’s determination to proceed with collection was not an abuse_of_discretion raymond wright pro_se marie eb small for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of his and tax_liabilities findings_of_fact none of the facts have been stipulated at the time he filed the petition petitioner resided in new york new york deficiency proceedings petitioner did not file returns for and on date respondent filed substitute returns for petitioner’s and tax years on date respondent sent petitioner a notice_of_deficiency for and setting forth deficiencies of dollar_figure and dollar_figure respectively and additions to tax pursuant to sec_6651 of dollar_figure and dollar_figure respectively on date petitioner filed a petition with the unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure - - court in which he disputed that he was liable for self-employment taxes on income he received in and and for additions to tax pursuant to sec_6651 for and on date the court issued an opinion and entered a decision in favor of respondent for the amounts set forth in the notice_of_deficiency ’ on date respondent assessed dollar_figure of income_tax a dollar_figure addition_to_tax pursuant to sec_665l1 a and dollar_figure of statutory interest for respondent also assessed dollar_figure of income_tax a dollar_figure addition_to_tax pursuant to sec_6651 and dollar_figure of statutory interest for on date the u s court_of_appeals for the second circuit affirmed the court’s decision payments on date petitioner mailed respondent a payment of dollar_figure on date respondent applied the dollar_figure payment to petitioner’s unassessed liabilities for and 1989--sdollar_figure to and dollar_figure to refund on date respondent sent petitioner a refund check of in our memorandum opinion we found that petitioner did not file returns for and wright v commissioner tcmemo_1998_224 affd without published opinion 173_f3d_848 2d cir dollar_figure for his tax_year the check represented petitioner’s refund for of dollar_figure and dollar_figure in interest sec_6330 proceedings on date respondent sent petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing levy notice with respect to petitioner’s and taxable years on date petitioner filed a form request for a collection_due_process_hearing for and hearing request petitioner attached a two-page letter to the hearing request explaining his disagreement with the levy notice in the two-page letter petitioner stated among other things that the irs inordinately delayed billing me for years thereby drastically increasing the amount owed the irs sent what it admitted to be a wrong bill and then sent an amended bill which was itself apparently wrong for years the irs failed to respond to my timely regquest for an installment_plan i experienced a delay of well over days and often months and years to resolve specific issues the irs failed to respond to my request for information about the amount owed about installment_payment procedures about abatement and the irs made numerous errors and delays petitioner also requested an offer-in-compromise on date appeals officer phyllis cayenne held a - - sec_6330 hearing with petitioner at the hearing appeals officer cayenne explained the collection alternatives available to petitioner petitioner indicated that he wanted respondent to consider an offer-in-compromise appeals officer cayenne gave petitioner the appropriate forms to file an offer-in-compromise petitioner did not submit an offer-in-compromise before issuing the notice_of_determination appeals officer cayenne reviewed petitioner’s transcript of account for and determined that respondent had sent petitioner his refund for that year after the sec_6330 hearing appeals officer cayenne sent petitioner transcripts of his account for and appeals officer cayenne also submitted a request for petitioner to be given credit for withholding for and that had not been credited to him on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for and concluding that respondent could proceed with the proposed levy action the notice_of_determination stated that the levy should reflect allowance of withholding credits of dollar_figure for and dollar_figure for and that forms had been forwarded to effect this change withholding credits and abatement of interest on date respondent mailed petitioner two notices---- - - one reflecting changes to his account for and the other reflecting changes to his account for the notice for credited petitioner’s account dollar_figure for tax withheld and abated dollar_figure in interest the notice for credited petitioner’s account dollar_figure for tax withheld unpaid balance as of date petitioner had unpaid income_tax liabilities including penalties and interest for and of dollar_figure and dollar_figure respectively opinion pursuant to sec_6330 a a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the years in issue or had the opportunity to litigate the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 b sego v commissioner supra pincite goza v commissioner supra pincite additionally a taxpayer is precluded from relitigating issues raised and considered in any previous appeals hearing or any other - administrative or judicial proceeding in which the taxpayer meaningfully participated sec_6330 115_tc_329 petitioner received a notice_of_deficiency for and and he litigated the underlying tax_liability in this court wright v commissioner tcmemo_1998_224 affd without published opinion 173_f3d_848 2d cir accordingly petitioner cannot contest the underlying tax_liability for and sec_6330 b katz v commissioner supra pincite sego v commissioner supra pincite goza v commissioner supra pincite where the validity of the underlying tax_liability is not properly in issue we review the commissioner’s determination for an abuse_of_discretion sego v commissioner supra pincite did petitioner raise interest abatement at the sec_6330 hearing the parties disagree on whether petitioner raised the issue of interest abatement at the sec_6330 hearing petitioner argues that he raised the issue of interest abatement in his request for a hearing and at the sec_6330 hearing respondent contends that he did not if as part of a sec_6330 proceeding a taxpayer makes a the doctrine_of res_judicata also precludes relitigation of the issues decided in petitioner’s underlying tax case 115_tc_329 ndollar_figure _- _- request for abatement of interest we have jurisdiction over the request for abatement of interest that is the subject of the commissioner’s collection activities katz v commissioner supra pincite generally the court considers only arguments issues and other matters that were raised by the taxpayer at the sec_6330 hearing or otherwise brought to the attention of the appeals_office 118_tc_488 115_tc_582 n sego v commissioner supra pincite petitioner’s hearing request is peppered with references to internal_revenue_service irs errors and delays including the irs’s failure to respond to petitioner and it specifically mentions abatement petitioner’s testimony made it clear to the court that he raised the issue of interest abatement any time he was in contact with respondent ’ furthermore appeals officer cayenne testified that she recalled petitioner’s mentioning at the sec_6330 hearing an 18-month delay various other errors and delays by respondent and delays by the appeals officer assigned to petitioner’s we also note that in the underlying tax case petitioner raised the issue of interest abatement as to his and tax years but the court concluded that petitioner’s request for abatement of interest was premature---at that time there was neither an assessment of such interest nor a final_determination by respondent not to abate interest wright v commissioner supra --- - deficiency case she also stated that it was possible that petitioner raised the issue of interest abatement at the sec_6330 hearing we conclude that petitioner raised the issue of interest abatement at the sec_6330 hearing b is petitioner entitled to interest abatement sec_6404 provides in pertinent part that the commissioner may abate the assessment of interest on any deficiency if the interest is attributable to any error or delay by an officer_or_employee of the irs acting in his official capacity in performing a ministerial_act 112_tc_19 a ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment 113_tc_145 donovan v commissioner tcmemo_2000_220 this court may order abatement where the commissioner abuses his discretion by failing to abate interest sec_6404 in order to prevail a taxpayer must prove that the commissioner in sec_6404 was amended under sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial acts the new provision applies to interest accruing with respect to deficiencies or payments for tax years beginning after date therefore it 1s not applicable to the case at bar 112_tc_19 n -- - exercised this discretion arbitrarily capriciously or without sound basis in fact or law woodral v commissioner supra pincite congress intended for the commissioner to abate interest where the failure to abate interest would be perceived as grossly unfair lee v commissioner supra pincite congress however did not intend for abatement to be used routinely to avoid the payment of interest id an error or delay is taken into account only if no significant aspect of the error or delay can be attributed to the taxpayer and after the irs has contacted the taxpayer in writing with respect to the deficiency or payment sec_6404 lee v commissioner supra pincite petitioner’s complaint essentially is that because respondent failed to restore his withholding credits totaling dollar_figure until if he had paid his tax_liability for and before he would have paid the wrong amount petitioner’s argument has no merit even though respondent did not give petitioner credit for his withholdings until this delay did not prevent petitioner from filing tax returns for and in fact respondent mailed petitioner seven taxpayer delinquency notices informing him that he had not filed his or tax_return tf petitioner had filed returns for and respondent would then have been able to assess the taxes petitioner owed sec_6201 petitioner did not file returns for those years therefore respondent was forced to issue a notice_of_deficiency for and secs the conference committee report for the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 states in pertinent part as follows if a taxpayer files a return but does not pay the taxes due this provision would not permit abatement of this interest regardless of how long the irs took to contact the taxpayer and request payment 118_tc_22 h conf rept vol ii at ii-811 1986_3_cb_1 it follows that if a taxpayer fails to file a return and fails to pay the tax he owes sec_6404 does not apply to the interest that accrues on the unpaid tax before the commissioner contacts the taxpayer in writing with respect to the tax respondent could not send petitioner a bill until after respondent assessed the taxes for and sec_6213 sec_6303 a in this case petitioner’s returns for and were due on date and date respectively sec_6072 sec_7503 petitioner failed to file these returns on date pursuant to sec_6213 and -- c respondent issued a notice_of_deficiency to petitioner petitioner then chose to petition the court regarding his underlying tax_liabilities and to appeal the court’s decision on date petitioner filed a notice of appeal in the underlying tax case petitioner however did not post a bond_to_stay_assessment_and_collection as required by sec_7485 therefore the earliest respondent could have assessed petitioner’s taxes for and was on date-- the day after the notice of appeal was filed ’ sec_6213 sec_7481 sec_7483 sec_7485 50_tc_28 the record shows that on date respondent assessed the taxes additions to tax and interest for and that same day respondent issued to petitioner a statutory notice of balance due on date respondent issued to pursuant to sec_6501 in the case of failure_to_file a return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time ’ tf a taxpayer files a notice of appeal from a tax_court decision assessment and collection of the deficiency are not stayed unless the taxpayer posts a bond secured_by the guaranty of an approved surety company or furnishes other satisfactory collateral sec_7485 50_tc_28 - petitioner a notice of balance due and on date respondent issued to petitioner a statutory notice_of_intent_to_levy any delay in sending petitioner a final bill for his and tax years was attributable to petitioner’s failure_to_file tax returns for those years additionally the mere passage of time in the litigation phase of a tax dispute does not establish error or delay by the commissioner in performing a ministerial_act lee v commissioner t c pincite while at one point petitioner’s account may not have been credited with his dollar_figure payment or his withholding credits totaling dollar_figure as of the date of trial his account was credited with those amounts furthermore the evidence established that petitioner’s refund was mailed to him therefore petitioner’s refund could not be applied against his outstanding liabilities for and as he argues additionally on date respondent abated dollar_figure in interest associated with for the dollar_figure credit for tax withheld furthermore respondent concedes that the interest associated with the dollar_figure withholding credit for should be abated ’ petitioner admits that he has received credit for his withholding for and as of the time of trial respondent had not abated this continued the evidence does not establish that petitioner is entitled to abatement of interest in amounts greater than those abated or conceded by respondent we conclude that respondent did not abuse his discretion in not abating interest for or for any amounts greater than those he abated or conceded cc remaining sec_6330 issues petitioner stated that he wanted to make an offer-in- compromise at the sec_6330 hearing however petitioner did not follow through appeals officer cayenne gave petitioner the appropriate forms to file an offer-in-compromise but petitioner did not submit an offer-in-compromise petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b accordingly we conclude that respondent’s determination to proceed with collection with respect to petitioner’s and tax years was not an abuse_of_discretion no motions remain outstanding in reaching all of our continued interest in his reply brief respondent proffered that as of the date of the filing of his reply brief respondent had abated the interest associated with petitioner’s withholding credit for the record does not contain evidence that the aforementioned interest has been abated therefore we will incorporate respondent’s concession of this issue into our decision -- - holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
